Title: Enclosure: Extract of a Letter from Jonathan Ellicott to Thomas Worthington, [ca. Jan–February 1813?]
From: Ellicott, Jonathan
To: Worthington, Thomas


             ca. Jan.–Feb. 1813
            “I was at Baltimore the other day, and heard many persons speaking of the verry grevious law passed by congress extending a pattent right to Oliver Evans for what he calls his Mill Improvements for an other term of fourteen years;
			 under which law he has obtained a judgement for the extraordinary fine of Eighteen hunerd and fifty Dollars
			 against a certain Saml Robinson of this state, who erected the machinery in his mill during the period in which Evans had no pattent—His mill, I understand, is capable of manufactoring about twelve Barrels of flour per day; a quantity that I have experiensd may be made by one miller with ease, without the use of what he
			 calls his machinery; or in other words in the old way—This alarming decision, together with a number of
			 others, which it is unnesscessary here to ennumerate, but which are also verry extravagant
			 in Evans’ favour, I hope thou wilt accept as my appology for troubleing thee at this time—It is suspected by some persons, I find, that Evans is not the original inventor of the greater part of the machinery which he has pattented; but
			 that he has artfully obtained this Law (while those interested made no opposition to it) for renewing his pattent for his Improved Elevator, &C and
			 his council at the late trial contended, as I
			 understood, that if no originality whatever belonged to Evans, or even no improvement, in the diffrent machines for the purpose of improvement that yet for the mere combination of the diffrent parts of the machinery for the purpose of improvement in the manufactory of flour, that this alone entitled him to recover
			 under the act of Congress, and this being admitted by the oposite opposite council, and the court, we are obliged to admit it as the construction of the Law—For thy information I will mention some things that have come to my own knowlege, respecting a part of
			 what he calls his improved machinery—Sometime previous to the year 1786 I had invented several methods of removing meal, wheat, or other substances, in an horizontal, ascending or descending
			 direction, Viz. by a screw revolving in a box, trough, or chest, one of which I had afterwards executed by two persons by the name of Evans, who were then working for me; I found it to answer the purpose well—Sometime afterwards
			 hearing that Oliver Evans had machinery for Elevating meal, I went to see it, and found an Elevator placed in a slanting direction in his mill, near the meal spout, at the lower end and terminating at the uper end,
			 so as to discharge its flour, if I recollect right, into or near the bolting hopper—It imediately struck me that an application of the screw would enable him to place the Elevator in a more
			 convenient way by bringing the work of several pair of stones to one point; and I then informed him, accordingly,—I returnd home; and
			 sometime afterwards he came to our mills on Patapsco, and part of what passed at that time on the subject will appear by the within copies of depositions, taken since the termination
			 of Evans’ suit against Robinson—I also invented a method of
			 removing flour, wheat, or other substance, by means of a Band or strap with wooden Blocks, fastened on it, revolving round two rollers or pullys pulleys to be put in motion by the gears of the mill; and an other method by placing two rollers or pullys, one of which to be situated higher than the other, so that the Substance to
			 be removed
			 falling near the highest roller, by its own gravity would descend to the lowest end of the band and fall off; the under side of the band returning empty to the upper roller—these I explained to Oliver Evans before the publication of his “mill wrights guide”; and I think he saw them in actual opperation. I also informed him previous to obtaining his permission to use the Elevator and
			 hopper-boy that I had invented a method to raise both flour
			 and
			 wheat; and had actually raised them by means of wind, produced both by a fan and a common bellows—many years since this a poor man in Chester County, Pennsylvania, whose name is Baily, has obtained a pattent for the same thing; and verry possibly the idea may be original with him as well as myself; Evans has commencd a Suit against him which I expect is to be supported on his sweeping privilege for the combination of machinery applyd to the manufactory of flour—Thou wilt find those
			 improvements on which I claim origenality described in Evans’ “mill wrights guide” and in his specification as his improvements; but two of them with their names changed, the screw he calls a conveyor; the band revolving on rollers he calls a drill, I called it a drag, the descender not being so
			 material an implement he has brought forth without even altering its name—The Elevation of wheat and flour by means
			 of wind he has not brought forth at all, possibly least it might get into use,
			 and
			 lead to a discovery that by taking out a pattent for it I might injure the money-making part of the business—I think it will be found in his specification, said that he knows of diffrent ways of effecting the diffrent duties of his machinery in the manufactory of
			 wheat into flour; but he claims under all, or to that import—I have not been solicitous to be considerd an inventor; and as thou wilt percieve not anxious to make money out of the public as a
			 pattentee; otherwise I should have taken out pattents not only for those things but for a number of others to which I consider myself, in point of originality, entitled: otherwise I should have
			 done
			 it at least at the expiration of Evans’ first term of fourteen years, which he had granted by a Law of the state of Maryland—If his pattent had not been renewed and the public again placed in his power for an other term of fourteen years, without any limitation as to price, I should not have troubled myself to
			 inquire whose, originally, the inventions were; and, my only wish is that the public may have the best machinery they can obtain on reasonable and iquitable terms; and this I think them entitled to—Evans also claims merrit for the improvements, because (as he allegges alledges) they enable the miller to make a Barrel of flour out of half a Bushel of wheat less than it could be made from in the old way;—That there has been an improvement in the milling business
			 within the last twenty-five years, must be known to every person who has made any observation on the subject, but to suppose the whole people employed in the business to have remained idle
			 spectators
			 and Oliver Evans to have been the sole improver and combiner of machinery for that purpose, is absurd; these improvements must have proceeded from the combined efforts of many millers, mill wrights,
			 Blacksmiths, and other mechanicks, employd in the art and aided also by the improvement in agriculture, in producing better wheat more pure and clean; but that a Barrel of flour can be made out
			 of a
			 pound less of wheat with the use of this machinery, than without it, must be evident to the dullest apprehension, the mill stones and Bolting cloths being the sole agents in extracting the flour from the
			 bran, without any pretended magic of the machinery—all that can be said in favour of the Elevators, conveyors and hopper-boys, is, that they save manuel labour—
            It may be observed, that when I saw the mill in which Oliver Evans had an Elevator that there was one pair of Small stones in her the Elevator and every part of the works, to me appeard rude and trifling, compared with the mills which I had been accustomed to; there were few
			 mills which I had ever seen that pretended to do merchant work that were not superior to his; hence Thence it would appear, that if Oliver Evans has been of benefit to the community in the milling art, it has proceeded more from his method of riding from mill to mill and communicating the improvements of one to an other than from
			 any inventions of his own; for nothing, except the idea of an Elevator, was to be gained by viewing his mill as far as I recollect. And although on my first acquaintance with Oliver Evans I was induced to believe he was the inventor of the Elevator, yet at the present time, on a fair investigation of the subject, I think it extremely doubtfull whether he will prove to be the
			 real inventor, or improver, of the machinery, or any part of it—
            To conclude, I sincerely wish every justice to be done to Oliver Evans, which in truth and honesty he is entitled to; but if it shall appear, that he has arrogated to himself the right of inventions that in reality never belonged to him, or if he is actually
			 extending his claim beyond the proper limits, either in point of time or in exacting from individuals sums of money that are in themselves exorbitant, I feel particularly desirous that equal
			 justice
			 may be done to the public”
            Signed Jonathan
                Ellicott
          